In a matrimonial action in which the plaintiff wife was previously granted a judgment of divorce, plaintiff appeals from an order of the Supreme Court, Nassau County, dated January 23, 1979, which denied her motion for a counsel fee in connection with the appeal by defendant from the judgment of divorce. Order reversed, on the law and the facts, with $50 costs and disbursements, motion granted, and plaintiff is awarded a counsel fee of $1,000 in connection with the prior appeal. Under the facts and circumstances, we believe that a counsel fee of $1,000 is appropriate. Shapiro, J. P., Cohalan, Margett and Martuscello, JJ., concur.